1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10   GABRIEL ZAMORA,                                     ) Case No.: 1:18-cv-0905- DAD - JLT
                                                         )
11                  Plaintiff,                           ) ORDER AFTER NOTICE OF SETTLEMENT
                                                         )
12          v.                                           ) (Doc. 8)
                                                         )
13   WEATHERFORD ARTIFICIAL LIST                         )
     SYSTEMS, LLC,                                       )
14                                                       )
                    Defendant.                           )
15                                                       )

16          On December 10, 2018, Defendant informed the Court the parties engaged in mediation and
17   “reached a settlement of all parties as to all claims.” (Doc. 8) Accordingly, the Court ORDERS:
18          1.      A Stipulation of Dismissal SHALL be filed no later than January 4, 2019; and
19          2.      All other pending deadlines, conferences, and hearings are VACATED.
20   The parties are advised that failure to comply with this order may result in the Court imposing
21   sanctions, including the dismissal of the action.

22
23   IT IS SO ORDERED.

24      Dated:     December 11, 2018                          /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
